DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera (US Publication No. 2018/0337372).
Regarding claim 1, Rivera discloses a sever assembly (Figure 6, system 400), comprising: a mounting frame (servers 250), comprising an accommodation space (Figure 5C, data storage slots 52b) configured to accommodate a disk drive (Paragraph [0014], “a power module can be installed inside modular data storage slots, wherein the modular data storage slots is otherwise suitable to house a hard drive”); a battery box (energy carrier 14 of power module 10), disposed in the accommodation space (52b) of the mounting frame (250); and a battery (Figures 1A-1B, energy storage devices 12), installed in the battery box (14).
Regarding claim 9, Rivera discloses the sever assembly according to claim 1, further comprising a cage (Paragraph [0013] server racks housing servers) and a storage unit (data storage module 54b), wherein the mounting frame (250) include two mounting frames (250s shown in Figure 6), the cage (server rack) comprises a mounting space (Paragraph [0013], space in server rack accommodating servers), the storage unit (54b) and the battery  box (14) are respectively installed in the two accommodation spaces (52b) of the two mounting frames (250s), and the two mounting frames (250s) are arranged in the mounting space (Paragraph [0013], space within server rack accommodating servers) of the cage (server rack accommodating servers).
Regarding claim 10, Rivera discloses a sever assembly according to claim 9, and further discloses wherein a size of the battery box (10) is substantially equal to a size (see Figures 5C and 6) of the storage unit (54b) (see Paragraphs [0015]-[0016] and Figures 5C and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Publication No. 2018/0337372) in view of Thiele (US Publication No. 4593461).
Regarding claim 2, Rivera teaches the sever assembly according to claim 1, wherein the battery box (Figures 1A-1B, 14 of 10) comprises: a bottom plate (bottom 28), a first side plate (front 18), a second side plate (back 20), a third side plate (side 22), a fourth side plate (side 24), the first side plate (front 18), the second side plate (back 20), the third side plate (side 22) and the fourth side plate (side 24) stand on the bottom plate (28), the first side plate (18) and the second side plate (20) are respectively located on two opposite sides (see Paragraph [0015] and Figure 1A-1B) of the bottom plate (28) , the third side plate (22) and the fourth side plate (24) are respectively located on two opposite sides (see Paragraph [0015] and Figures 1A-1B) of the bottom plate (28), the third side plate (22) and the fourth side plate (24) are located between the first side plate (18) and the second side plate (20). 
Rivera does not disclose two partitions, wherein the two partitions stand on the bottom plate and are spaced apart from each other, two opposite sides of each of the two partitions are respectively connected to the third side plate and the fourth side plate, the two partitions are located between the first side plate and the second side plate, the two partitions, the third side plate and the fourth side plate together form a positioning space, and the battery is installed in the positioning space. 
However, Thiele teaches a battery box (assembly 10) comprising two partitions (Figures 2-8, partitioning walls 80), wherein the two partitions (80s) stand on a bottom plate (cover portion 76) and are spaced apart from each other (see Figure 2), two opposite sides (ends of 80s) of each of the two partitions (80s) are respectively connected to the third side plate (third side wall 78 connected to first end 80) and the fourth side plate (fourth sidewall 78 connected to second end of 80), the two partitions (80s) are located between the first side plate (first sidewall 78 not connected to end of 80) and the second side plate (second sidewall 78 not connected to 78), the two partitions (80s), the third side plate (third side wall 78 connected to first end 80) the fourth side plate (fourth sidewall 78 connected to second end of 80) together form a positioning space (space between 80s), and the battery (power cell 14) is installed in the positioning space (space between 80s).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the partitions of Thiele to the housing of Rivera. Doing so would have helped organize and insulate the battery cells within the battery box (see column 2, lines 20-23 in Thiele). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Publication No. 2018/0337372) in view of Thiele (US Publication No. 4593461) and Nixon (US Patent No. 6111760).
Regarding claim 5, Rivera in view of Thiele teaches the sever assembly according to claim 2, and further teaches (in Thiele) wherein the battery box (10) comprises a base (lid member 70) and a top cover (base member 46), the base comprises (70) the bottom plate (cover portion 76), the first side plate (first sidewall 78), the second side plate (second sidewall 78), the third side plate (third sidewall 78), the fourth side plate (fourth sidewall 78) and the two partitions (portioning walls 80), but does not teach wherein the first side plate comprises a first engagement hole, the second side plate comprises a second engagement hole, the top cover comprises a cover body and two engagement structures, the two engagement structures respectively protrude from two opposite sides of the cover body, the two engagement structures are respectively and removably engaged with the first engagement hole and the second engagement hole, and the cover body is located on a side of the battery that is located away from the bottom plate.
However, Nixon teaches first side plate (first side surface of rear housing 50) comprises a first engagement hole (snap recess 54), the second side plate (second side surface of rear housing 50) comprises a second engagement hole (snap recess 54), a top cover (front housing 20) comprises a cover body (comprised of front face 22 and sidewalls 24) and two engagement structures (fingers 30), the two engagement structures (30s) respectively protrude from two opposite sides of the cover body (comprised of 22 and 24), the two engagement structures (30s) are respectively and removably engaged with the first engagement hole (54) and the second engagement hole (54 of first side of 50), and the cover body (comprised of 22 and 24) is located on a side of the battery (80) that is located away from the bottom plate (floor 62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the attachment structure of Nixon to the cover and base of Rivera as modified by Thiele. Doing so would have provided for easier and less expensive assembly that requires fewer parts and reduces the complexity of manufacturing (see column 1, lines 40-45 and column 2, lines 20-25 in Nixon).
Regarding claim 6, Rivera in view of Thiele and Nixon teaches the sever assembly according to claim 5, and further teaches (in Nixon) wherein the base (62) further comprises a first restricting plate (ribs 66 surrounding 54s on first side plate of 50) and a second restricting plate (ribs 66 surrounding 54s on second side plate of 50), the first restricting plate (66 surrounding 54s on first side plate of 50) stands on the bottom plate (62) and is located between the first side plate (first side plate of 50) and one of the two partitions (partitioning wall 80 adjacent first sidewall 78 in Thiele) that is adjacent to the first side plate (first side plate of 50) so as to restrict a moving range (lateral motion, where ribs 66 around 54 help guide 30s into 54s; see column 2, lines 5-10) of one of the two engagement structures (30s), the second restricting plate (66 surrounding 54s on second side plate of 50) stands on the bottom plate (62) and is located between the second side plate (second side plate of 50) and another one of the two partitions (partitioning wall 80 adjacent second sidewall 78 in Thiele) that is adjacent to the second side plate (second sidewall 78 in Thiele) so as to restrict a moving range (lateral motion, where ribs 66 around 54 help guide 30s into 54s; see column 2, lines 5-10) of another one of the two engagement structures (30s).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the ribs of Nixon to the housing of Rivera as previously modified by Thiele and Nixon. Doing so would have helped constrain the non-vertical movement of the cover portion (see column 2, lines 5-10 in Nixon) and help guide the fingers into the snap recesses (see column 4, lines 30-34 in Nixon).
Regarding claim 7, Rivera in view of Thiele and Nixon teaches the sever assembly according to claim 5, and further teaches (in Nixon) wherein the two engagement structures (fingers 30) each comprise an elastic arm (elongate body of 30) and an engaging protrusion (snap teeth 32), the two elastic arms (elongate bodies of 30s) respectively protrude from two opposite sides (see Figure 1) of the cover body (comprised of 22 and 24s), the two engaging protrusions (32s) respectively protrude from sides of the two elastic arm (elongate bodies of 30s) that are located away from the cover body (comprised of 22 and 24s), the two engaging protrusions (32s) are respectively and removably engaged with the first engagement hole (54 on first sidewall of 50) and the second engagement hole (54 on second sidewall of 50), the first side plate (first sidewall of 50) further comprises a first recess (space between ribs 66 adjacent 54 of first side wall of 50) spaced apart from the first engagement hole (54 on first sidewall of 50), the second side plate (second sidewall of 50)  further comprises a second recess (space between ribs 66 adjacent 54 of first sidewall of 50) spaced apart from the second engagement hole (54 on second sidewall of 50), and the two elastic arms (elongate bodies of 30) are respectively located in the first recess (between ribs 66 on first sidewall of 50) and the second recess (between ribs 66 on second sidewall of 50) (column 4, lines 30-34, “the fingers 30 may conveniently extend through the cavities between ribs 66, … so as to allow the fingers 30 to properly reach the snap recesses 54”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the ribs of Nixon to the housing of Rivera as previously modified by Thiele and Nixon. Doing so would have helped constrain the non-vertical movement of the cover portion (see column 2, lines 5-10 in Nixon) and help guide the fingers into the snap recesses (see column 4, lines 30-34 in Nixon).
In anticipation of rejecting claim 8 below, claim 1 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US Publication No. 2014/0299737) in view of Rivera (US Publication No. 2018/0337372).
Regarding claim 1, Okumura teaches sever assembly (Figure 10, electronic equipment housing 20), comprising: a mounting frame (holding member 11 of holding unit 10), comprising an accommodation space (space within 11) configured to accommodate a disk drive (Paragraph [0096], electronic device capable of being an OOD or SSD); a battery box (electronic device 100; Paragraph [0096], electronic device 100 being a battery unit), disposed in the accommodation space (space within 11) of the mounting frame (11). 
Okumura does not explicitly disclose a battery, installed in the battery box. However, Rivera teaches a battery box (energy carrier 14 of power module 10), wherein a battery (Figures 1A-1B, energy storage devices 12) is installed in the battery box (14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the batteries of Rivera to the battery box of Okumura. Doing so would have provided the means for which to provide power to the server system and allowed the user to control the amount of power within the battery box (see Paragraph [0016] in Rivera).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US Publication No. 2014/0299737) in view of Rivera (US Publication No. 2018/0337372), Peng (US Publication No. 2011/0175502), and Horiuchi (US Publication No. 2002/0067592).
Regarding claim 8, Okumura in view of Rivera teaches sever assembly according to claim 1, and but does not teach wherein the mounting frame comprises a front window, two side plates and two first dowel pins, the two side plates protrude from a side of the front window and are spaced apart from each other, the front window and the two side plates together form the accommodation space, the two first dowel pins respectively protrude from the two side plates and are located between the two side plates, the two side plates each comprise a first positioning hole, the battery box comprises a base and two second dowel pins, the two second dowel pins respectively protrude outward from two opposite sides of the base, the base comprises two second positioning holes, the two second positioning holes are respectively located on two opposite sides of the base, the two first dowel pins of the mounting frame are respectively fixed in the two second positioning holes of the battery box, and the two second dowel pins of the battery box are respectively fixed in the two first positioning holes of the mounting frame.
However, Peng teaches a mounting frame (frame 20),  wherein the mounting frame (20) comprises a front window (defined by end arm 23), two side plates (fixing arms 21 and 22) and two first dowel pins (see annotated figure below), the two side plates (21 and 22) protrude from a side of the front window (defined by 23) and are spaced apart from each other (see Figure 1), the front window (defined by 23) and the two side plates (21 and 22) together form the accommodation space (space within 20), the two first dowel pins (see annotated figure below) respectively protrude from the two side plates (21 and 22) and are located between the two side plates (21 and 22), the two side plates (21 and 22) each comprise two second dowel pins (see annotated figure below), a storage device housing (10) comprises a base (comprised of bottom and sides of 10) and two first positioning hole (see annotated figure below), the base comprises two second positioning holes (see annotated figure below), the two second positioning holes (see annotated figure below) are respectively located on two opposite sides of the base (comprised of bottom and sides of 10), the two first dowel pins (see annotated figure below) of the mounting frame (20) are respectively fixed in the two second positioning holes (see annotated figure below) of the storage device housing (10), and the two second dowel pins (see annotated figure below) of the mounting frame (20) are respectively fixed in the two first positioning holes (see annotated figure below) of the storage device housing (10).

    PNG
    media_image1.png
    720
    1037
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the mounting frame of Peng for the mounting frame of Okumura as modified by Rivera and modified the battery box of Okumura in view of Rivera to include the positioning holes of Peng. Doing so would have provided a toolless mounting frame that would also protect the battery box from shock and vibrations (see Paragraph [0015]-[0017] in Peng).
While Okumura as modified by Rivera and Peng does not teach wherein the two side plates each comprise the first positioning hole, and the battery box comprises the two second dowel pins, Horiuchi teaches the two side plates (side plates of fixing member 81) each comprise a first positioning hole (holes 81h), a storage device housing (4) comprises two second dowel pins (projections 41), the two second dowel pins (41) respectively protrude outward from two opposite sides of the base (base of 4), wherein the two second dowel pins (41) of the storage device housing (4) are respectively fixed in the two first positioning holes (81h) of the two side plates (side plates of fixing member 81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have rearranged the dowel pin and positioning hole configuration of Okumura as modified by Rivera and Peng such that one set of dowel pins was located on the base of the battery box and the corresponding set of positioning holes was located on the two side plates, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 claims the sever assembly according to claim 2, wherein the two partitions each comprise a first restricting portion, two connecting portions and two second restricting portions; in each of the two partition, two opposite sides of the first restricting portion are respectively connected to the two connecting portions, the two second restricting portions are connected to the first restricting portion respectively via the two connecting portions, the two second restricting portions are respectively connected to the third side plate and the fourth side plate; the two first restricting portions of the two partitions are spaced apart from each other by a first distance, one of the two second restricting portions of one of the two partitions and one of the two second restricting portions of another one of the two partitions are adjacent to each other and are spaced apart from each other by a second distance, the first distance is greater than the second distance, the positioning space comprises a first positioning space and a second positioning space that are different in sizes, the four second restricting portions of the two partitions, the third side plate and the fourth side plate together form the first positioning space, the two first restricting portions and the four connecting portions of the two partitions together form the second positioning space, and the battery is installed in the first positioning space or the second positioning space.
Thiele teaches wherein the two partitions (80s) each comprise a first restricting portion (middle portion of 80), two connecting portions (ends of 80 connected to sidewalls 76) and two second restricting portions (end walls 84); in each of the two partition (80s), two opposite sides of the first restricting portion (middle portion of 80) are respectively connected to the two connecting portions (ends of 80 connected to sidewalls 76), the two second restricting portions (84) are respectively connected (through ends of 80) to the third side plate (third sidewall 76) and the fourth side plate (fourth sidewall 76), the two first restricting portions (middle portions of 80) of the two partitions (80s) are spaced apart from each other by a first distance (see Figure 2) one of the two second restricting portions (84s of first 80) of one of the two partitions (first 80) and one of the two second restricting portions (84s of second 80) of another one of the two partitions (second 80) are adjacent to each other (see Figure 2)and are spaced apart from each other by a second distance (see Figure 2), the first distance is greater than the second distance (see Figure 2), the positioning space comprises a first positioning space (space between 80s), and the battery (14) is installed in the first positioning space (space between 80s). 
Thiele does not teach wherein the two second restricting portions are connected to the first restricting portion respectively via the two connecting portions; the positioning space comprises a first positioning space and a second positioning space that are different in sizes, the four second restricting portions of the two partitions, the third side plate and the fourth side plate together form the first positioning space, the two first restricting portions and the four connecting portions of the two partitions together form the second positioning space, and the battery is installed in the first positioning space or the second positioning space.
Claim 4 would be allowable for being dependent on claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ma (US Patent No. 5325262), Kikinis (US Patent No. 5278730), Hartman (US Patent No. 9582057), and Rivera (US Patent No. 9829936) all teach exchanging battery modules for disk drive modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841